Citation Nr: 0703794	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  05-15 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder, variously diagnosed as major depressive 
disorder and bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
November 1974.  These matters came before the Board of 
Veterans' Appeals (Board) on appeal from November 2004 and 
April 2005 rating decisions of the Columba, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which found no new and material evidence had been submitted 
to reopen the claims for service connection for PTSD and an 
acquired psychiatric disorder, variously diagnosed as major 
depressive disorder and bipolar disorder.  

In August 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ).  The 
transcript of that hearing is of record and associated with 
the claims folder.  

The issues of entitlement to service connection for PTSD and 
an acquired psychiatric disorder, variously diagnosed as 
major depressive disorder and bipolar disorder being remanded 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A petition to reopen the claim for service connection for 
PTSD was most recently denied by rating decision of 
October 2002.  The veteran was notified of that decision and 
of his appellate rights that same month, and he did not file 
a timely appeal.

2.  Evidence submitted since the October 2002 rating decision 
raises a reasonable possibility of substantiating the claim 
of service connection for PTSD.  

3.  A petition to reopen the claim for service connection for 
an acquired psychiatric disorder, variously diagnosed as 
major depressive disorder and bipolar disorder was most 
recently denied by rating decision of April 1999.  The 
veteran was notified of that decision and of his appellate 
rights that same month, and he did not file a timely appeal.

4.  Evidence submitted since the April 1999 rating decision 
raises a reasonable possibility of substantiating the claim 
of service connection for an acquired psychiatric disorder, 
variously diagnosed as major depressive disorder and bipolar 
disorder.  


CONCLUSIONS OF LAW

1.  The October 2002 rating decision which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).

2.  Evidence submitted subsequent to the October 2002 denial 
of service connection for PTSD, is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2006).

3.  The April 1999 rating decision which denied service 
connection for an acquired psychiatric disorder, variously 
diagnosed as major depressive disorder and bipolar disorder, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).

4.  Evidence submitted subsequent to the April 1999 denial of 
service connection for an acquired psychiatric disorder, 
variously diagnosed as major depressive disorder and bipolar 
disorder, is new and material, and the claim is reopened.  38 
U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable decision in this case, it is 
unnecessary to enter any discussion regarding whether there 
has been full compliance by VA with respect to its duty to 
notify and duty to assist the veteran in connection with 
these claims of service connection.  

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2006).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  

The Board notes that the regulations define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  It is the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, no matter what 
the RO has determined.  Wakeford v. Brown, 8 Vet. App. 237 
(1995).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

Service connection for PTSD, was denied most recently by 
rating decision of October 2002.  Service medical records 
showed that there was no evidence of diagnosis or treatment 
for PTSD.  There were no reports of alleged abuse in service.  
There was insufficient evidence that confirmed a link between 
current symptoms and an inservice stressor.  The veteran was 
sent notice of the denial in a letter dated that same month, 
however, he did not timely appeal this decision.  

The Board has reviewed the evidence received into the record 
since the October 2002 RO denial and finds that new and 
material evidence has been submitted sufficient to reopen the 
claim for service connection for PTSD.  

Evidence submitted since the October 2002 denial of service 
connection includes VA outpatient treatment records, a VA 
examination report dated in October 2004, an August 2006 
statement from the VA readjustment counseling services, and 
testimony provided in an August 2006 videoconference hearing 
before the undersigned VLJ.  Many of the VA outpatient 
treatment reports are duplicates of VA treatment reports that 
were already reviewed and previously considered, and are 
therefore, not new and material.   

Although the October 2004 VA examination report indicates 
that the veteran's psychiatric condition is not PTSD but 
bipolar disorder, the examiner does indicate that the veteran 
has stressors that exacerbate his psychiatric condition.  His 
March 2005 VA outpatient treatment report is new and material 
as it specifically diagnoses PTSD, status post sexual trauma 
in the military.  The August 2006 statement from the VA 
readjustment counseling center is also new and material 
evidence.  It is new, as with the other evidence, it was not 
previously been before VA.  It is material because when 
considered with previous evidence of record, it relates to an 
unestablished fact.  That is, the veteran is being seen as 
part of the military sexual trauma program, and if he has 
military sexual trauma, and a diagnosis of PTSD, this raises 
a possibility that there is a link between PTSD and any 
military sexual trauma that may substantiate his stressors.  
Finally, the veteran's videoconference testimony is new and 
material.  The veteran testified to his inservice sexual 
trauma in service.  That testimony, indicating treatment he 
received in service, coupled with his treatment received now 
for military sexual trauma, raises a reasonable possibility 
of substantiating the claim.  Therefore, the petition to 
reopen the claim for service connection for PTSD, is granted.  

However, the Board finds that additional development is 
required before it may enter a final determination on the 
underlying merits of this claim.  This is discussed in the 
Remand below.   

Similarly, service connection for an acquired psychiatric 
disorder, variously diagnosed as major depressive disorder 
and bipolar disorder, was denied most recently by rating 
decision of April 1999.  Service medical records showed that 
the veteran was diagnosed with a personality disorder prior 
to release from duty and personality disorders are not 
disabilities, for VA compensation purposes.  See 38 C.F.R. 
§ 3.303 (c).  The veteran was sent notice of the denial in a 
letter dated that same month, however, he did not timely 
appeal this decision.  

The Board has reviewed the evidence received into the record 
since the April 1999 RO denial and finds that new and 
material evidence has been submitted sufficient to reopen the 
claim for service connection for an acquired psychiatric 
disorder, variously diagnosed as major depressive disorder.  

Evidence submitted since the April 1999 denial of service 
connection for an acquired psychiatric disorder, variously 
diagnosed as major depressive disorder includes VA outpatient 
treatment records, a VA examination dated in October 2004, an 
August 2006 statement from the VA readjustment counseling 
services, and testimony provided during an August 2006 
videoconference hearing before the undersigned VLJ.  Again, 
much of the VA outpatient treatment records are not new and 
material to reopen the claim for service connection.  Many of 
the VA outpatient treatment reports are duplicates of VA 
treatment reports that were already reviewed and previously 
considered.   

However, of most import is the October 2004 VA psychiatric 
examination.  That examination report, which is new, as it 
was most recently performed in October 2004, is also 
material.  It is material because it diagnosed an acquired 
psychiatric disorder, bipolar disorder.  It is also material 
because although it indicates, in pertinent part, that the 
veteran's psychiatric disorder probably predates his military 
service, the examiner stated that it is also clear that the 
stressors sustained by the veteran in the Army exacerbated 
his psychiatric disorder.   This examination report is 
material because, it relates to an unestablished fact.  That 
is, the veteran is diagnosed with an acquired psychiatric 
disorder, rather than a personality disorder, and the 
diagnosis is considered to have been exacerbated by military 
service.  This raises a possibility that a preexisting 
psychiatric disorder was aggravated by his active duty 
service.  This also raises a reasonable possibility of 
substantiating the claim.  Therefore, the petition to reopen 
the claim for service connection for an acquired psychiatric 
disorder, variously diagnosed as major depressive disorder 
and bipolar disorder, is granted.  

Again, the Board finds that additional development is 
required before it may enter a final determination on the 
underlying merits of this claim.  This is also discussed in 
the Remand below.   


ORDER

New and material evidence to reopen the veteran's claim for 
service connection for PTSD, has been submitted, and to this 
extent only, the claim is granted.

New and material evidence to reopen the veteran's claim for 
service connection for an acquired psychiatric disorder, 
variously diagnosed as major depressive disorder and bipolar 
disorder, has been submitted, and to this extent only, the 
claim is granted.






REMAND

Upon review of the claims file, the Board finds that 
additional evidentiary development is warranted.  

As for the veteran's claim for service connection for PTSD, 
the veteran and his representative contend, in essence, that 
the veteran was sexually assaulted multiple times while on 
active duty.  The veteran maintains that he went AWOL on a 
number of occasions because of his assaults by his drill 
sergeant, his fellow soldiers, and later, while he was in the 
military lockup.  He also asserts that he saw a psychiatrist 
while in the stockade in Fort Riley Kansas, and the next 
week, he was discharged from service.  

A review of the service medical records indicate that the 
veteran was seen by a military social worker, who indicated 
that the veteran must be psychiatrically evaluated prior to 
his possible discharge from service.  There is no record of a 
psychiatric examination of record; however the veteran 
indicates that he did see a psychiatrist while on active 
duty, one week prior to discharge.  Those records should be 
sought.  

Additionally, the veteran's personnel records are not 
associated with the claims folder.  The veteran does claim 
that he went AWOL because of his abuse.  
The law provides that in those cases of service connection 
for PTSD based upon personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Under 38 C.F.R. 
§ 3.304(f)(3), regarding claims based on personal assault, in 
addition to service records, alternative evidence must be 
sought.  Examples of such evidence include, but are not 
limited to, records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

The law also provides that VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the veteran that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  Id.  

In this instance, the veteran's personnel records may give an 
indication of findings related to the veteran's AWOL.  
Further, any reports of fights or assaults on the veteran may 
be recorded in his personnel records or in other service 
records.  

Additionally, the veteran is alternatively indicating that 
his diagnosed acquired psychiatric disorder, variously 
diagnosed as major depressive disorder and bipolar disorder, 
is the result of his active service.  The veteran did undergo 
an October 2004 VA psychiatric examination.  The results of 
that examination indicate, in pertinent part, that it is the 
examiner's opinion that the veteran's psychiatric condition 
preexisted service because he did not complete basic 
training.  He also indicated that the stressors occurring 
during service exacerbated his preexisting condition.  
Although there is no evidence on entrance examination that 
the veteran was anything but psychiatrically normal, this 
statement raises the issue of aggravation.  The veteran needs 
to undergo additional VA psychiatric examination to determine 
his psychiatric condition and the onset thereof.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  
Additionally, this notice must include notice of the type of 
evidence necessary to receive a higher disability rating, as 
well as notice of the type of evidence necessary for the 
assignment of an effective date if a higher rating is 
awarded.  In the present appeal, the veteran was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the claims 
for service connection claims on appeal, as 
outlined by the Court in Dingess/Hartmann 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran's service personnel records 
should be obtained and associated with the 
claims folder.  Any records indicating the 
veteran's incarceration in the stockade at 
Fort Riley, Kansas, and any psychiatric 
evaluation resulting therefrom, should also 
be sought, and if found, associated with 
the claims folder.  

3.  The RO should ask the veteran to provide the 
names and addresses of any and all mental health 
providers, if any,  who treated him, for any 
other mental health condition prior to active 
duty.  After obtaining the appropriate release 
of information from the veteran, the RO should 
attempt to locate those providers, if any, and 
obtain any mental health treatment records 
involving treatment prior to the veteran's 
service and associate those records, if any, 
with the claims folder.  

4.  The veteran should be afforded a VA 
psychiatric examination.  The claims folder 
should be reviewed by the examiner prior to 
the examination of the veteran.  The 
examiner should review the veteran's 
service medical records and any service 
personnel records, as well as all evidence 
in the claims file to determine whether the 
veteran exhibited any behavior in service 
which is consistent with being either 
sexually and/or personally assaulted.  If 
it is determined that the veteran exhibited 
behavior indicative of being assaulted, 
he/she should specifically identify such 
behavior and should give a complete 
rationale for finding that such behavior 
was indicative of the veteran being 
assaulted in service.  Any stressors that 
have been verified should be made known to 
the examiner.  The psychiatrist should then 
render an opinion as to whether it is at 
least as likely as not that the veteran has 
PTSD resulting from any verified experience 
occurring during a period of active duty.  
It should also be stated whether the 
veteran has a current diagnosis of PTSD, 
pursuant to the diagnostic criteria set 
forth in the DSM-IV, which  is linked to a 
personal assault that occurred in service.  
If a diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based.  The 
examiner should also give an opinion as to 
whether the veteran has an acquired 
psychiatric disorder, variously diagnosed 
as major depressive disorder and bipolar 
disorder, due to service.  The examiner 
should state whether there is any evidence 
showing that the veteran entered service 
with a psychiatric disability.  If the 
examiner determines, based on the evidence 
of record, that the veteran has an acquired 
psychiatric disorder that occurred prior to 
service, the examiner should opine, whether 
it is at least as likely as not that the 
acquired psychiatric disorder was 
aggravated by stressors or events that 
occurred during active service.  

5.  Thereafter, readjudicate the claims of 
service connection for PTSD and an acquired 
psychiatric disorder, variously diagnosed 
as major depressive disorder and bipolar 
disorder.  If the decision remains adverse 
to the appellant, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal, and he should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


